Opinion by
Hurt, J.
§ 84. Property in custody of the law tvhen delivered on claim bond. Property which has been levied upon under process, and delivered to a claimant who has executed a bond therefor under the statute providing for the trial of the right of property, is in custodia legis and not subject to a subsequent levy of process against the defendant in the first process. [Freeman on Judgments, 187; Acker v. White, 25 Wend. 614; Rhines v. Phelps, 3 Gilm. 455; Selleck v. Phelps, 11 Wis. 380; Hagan v. Lucas, 10 Pet. 400.]
Affirmed.